Case 1:18-cv-12400-GBD Document 75 Filed 10/07/19 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

DENISE K. SHULL and THE Case No. 18 Civ. 12400 (GBD)
RETHINK GROUP, INC.., Plaintiff,

-against-

TBTF PRODUCTIONS, INC., et al. pegendant

 

NOTICE OF CHANGE OF ADDRESS

TO: ATTORNEY SERVICES CLERK AND ALL OTHER PARTIES
I have cases pending [| Ihave no cases pending

Pursuant to Local Rule 1.3 of this Court, please take notice of the following attorney information change (s) for:

Rosanne E. Felicello
FILL IN ATTORNEY NAME

 

Tam,
An attorney
[| A Government Agency attorney
[| A Pro Hac Vice attorney

FIRM INFORMATION (Include full name of firm (OLD AND NEW), address, telephone number and fax number):

OLD FIRM: FIRM NAME: CKRLaw LLP
FIRM ADDRESS: 1330 Avenue of the Americas, 14th FI
FIRM TELEPHONE NUMBER: (212) 259-7300
FIRM FAX NUMBER:

 

 

 

 

NEW FIRM: FIRM NAME: Felicello Law P.C.
FIRM ADDRESS: 1140 Avenue of the Americas, 9th FI
FIRM TELEPHONE NUMBER: (212) 584-7806
FIRM FAX NUMBER:

 

 

 

 

I will continue to be counsel of record on the above-entitled case at my new firm/agency.
[| I am no longer counsel of record on the above-entitled case. An order withdrawing my appearance
wasenteredon ____ by Judge .

 

we
Dated: October 2, 2019 eran Ch Nid Us

ATTORNEY’S SIGNATURE
